 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAYMAN BORHAN,                                      1:21-cv-00218-GSA (PC)

12                       Plaintiff,                       ORDER DENYING MOTION FOR
                                                          APPOINTMENT OF COUNSEL, WITHOUT
13           v.                                           PREJUDICE

14    J. McKESSON,                                        (Document# 8)

15                       Defendant.
16

17

18

19   I.     BACKGROUND
20          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights
21   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
22   February 22, 2021. (ECF No. 1.) On May 27, 2021, plaintiff filed a motion seeking the
23   appointment of counsel. (ECF No. 8.)
24   II.    MOTION FOR APPOINTMENT OF COUNSEL
25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent

27   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the

28   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

                                                      1
 1   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

 2   section § 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the court will seek

 4   volunteer counsel only in the most serious and exceptional cases.              In determining whether

 5   exceptional circumstances exist, the district court must evaluate both the “likelihood of success of

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity
     of the legal issues involved.” Id. (internal quotation marks and citations omitted)
 7
             In the present case, the court does not find the required exceptional circumstances. At this
 8
     early stage in the proceedings, the court cannot make a determination that plaintiff is likely to
 9
     succeed on the merits. Plaintiff filed the Complaint on February 22, 2021, less than three months
10
     ago, and the Complaint awaits the court’s screening required under 28 U.S.C. 1915. Thus, to date
11
     the Court has not found any cognizable claims in plaintiff’s Complaint for which to initiate service
12
     of process, and no other parties have yet appeared. Plaintiff’s claims for adverse conditions of
13
     confinement are not complex, and based on a review of the record in this case, the court finds that
14
     plaintiff can adequately articulate his claims. Therefore, plaintiff’s motion shall be denied without
15
     prejudice to renewal of the motion at a later stage of the proceedings.
16           For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY
17   DENIED, without prejudice.
18

19   IT IS SO ORDERED.

20       Dated:     June 3, 2021                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                          2
